DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 05/13/2022 is acknowledged.
Claims 1-23 are currently pending.
Claims 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2022.
The Restriction Requirement is made Final.
Claims 1-12 have been examined on their merits.


Claim Interpretation
With regard to the limitations of claim 1,  “wherein the NK-92 cell culture has reduced clumping as compared to control NK-92 cells that have been cultured in a control medium lacking the non-ionic surfactant”, this feature is deemed to refer to an inherent property of the NK-92 cells that have been treated with a non-ionic surfactant and is not interpreted to require the actual method steps of preparing a control culture.
The same interpretation of an inherent effect of the non-ionic surfactant as compared to a control  is applied to the interpretation of the limitations of claim 2, “wherein the NK-92 cells maintained the substantially the same cytotoxicity as the control NK-92 cells”, claim 8, “wherein NK-92 cell culture has reduced cell aggregates as compared to a control cell culture” and claim 9, “wherein reduction of the percentage of cell aggregates is at least 40%”. The same is found for claims 3, 10 and 11.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 8, 10-12 contain the trademark/trade name NK-92®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe NK-92 cells that have been cultured in 0.025% to 0.9% non-ionic surfactant and, accordingly, the identification/description is indefinite.
Because claims 3-7 and 9 depend from indefinite claims 1 and 8 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.

Claim 9 recites the limitation "the percentage of cell aggregates" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of a percentage of cell aggregates.

Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (CN 107574890A-previously cited) in view of Liu et al (US 2005/0153419-from IDS filed 02/22/2021) and Alici (US 2012/0258085).
Regarding claims 1-3, 5-11, Sun et al teach a method of using a serum-free culture medium containing a specific concentration range of Poloxamer 188 (non-ionic surfactant) for the culture of NK-92 cells (page 2 para 0009 of the machine translation). 
Sun do not disclose the concentration of the non-ionic surfactant as a percentage.
Liu teach methods for producing stable cell lines in a serum-free medium suspension culture (Title). The serum-free medium is supplemented with a nonionic surfactant, such as PLURONIC F68 (Poloxamer 188) in a concentration range of 0.05% to 0.4% for the purpose of protecting the cells from the negative effects of agitation and aeration (page 6 para 51). Reducing, eliminating and monitoring cell aggregates (clumps) are suggested as beneficial and desirable for suspension culture in serum-free medium (page 4 para 30-36).
Alici teach methods of expanding Natural Killer cells in a closed system for large scale expansion to be used for cell therapy products (page 1 para 10). Shear stress from stirred tank bioreactors or perfusion culture systems are taught to be damaging to hematopoietic cells (such as NK cells) (page 6 para 81). 
One of ordinary skill in the art would have been motivated to use a concentration of 0.05% to 0.4%, or specifically 0.05%, of Poloxamer 188 in the culture medium of Sun because Liu teach that this is a suitable concentration to protect cells from the negative effects of serum-free suspension culture (agitation and aeration) and clumping. Culturing the NK cells for at least 3 days is suggested by Alici as well and thus any effects of culturing in a non-ionic surfactant for three days would be expected to be present as well. One of ordinary skill in the art would have had additional motivation and a reasonable expectation of success in using a concentration that will protect NK cells and reduce clumping and aggregation because Alici suggest that protecting NK cells from shear stress during large scale expansion is desirable and beneficial as well. 
The result of using a non-ionic surfactant at the claimed concentration ranges with NK-92 cell cultures would inherently provide the claimed effects (reduced/eliminated  clumping, maintained cytotoxicity, reduced cell aggregates, viability of at least 80%) as compared to a control that has not benefited from such treatment. Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Therefore the combined teachings of Sun et al, Liu et al and Alici render obvious Applicant’s invention as claimed.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (CN 107574890A-previously cited) in view of Liu et al (US 2005/0153419-from IDS filed 02/22/2021) and Alici (US 2012/0258085) as applied to claims 1-3 and 5-11 above and further in view of Lapteva et al (Cytotherapy, 2012).
Regarding claim 4, Sun, Liu and Alici  do not describe culturing NK-92 cells in at least 2 liters of culture medium.
However, Alici do suggest the need for large scale expansion of NK cells, the increasing of feeding volumes to 1000 ml/day (1liter) (page 4 para 58) and the splitting of cells to bigger culture bags when necessary (page 4 para 58). Alici also indicate that their culture system is not limited to their embodiments and that substitutions, alterations and modifications are contemplated (page 7 para 87).
Lapteva describe the large-scale expansion of natural killer cells and indicate that large-volume bioreactors, such as the 20-L WAVE (20 liters which is at least 2 liters) have been used to culture natural killer cells (page 1141, column 1, 2nd paragraph).
One of ordinary skill in the art would have been motivated to use large-volume bioreactors for the culture of NK-92 cells with the culture medium of Sun because Alici and Lapteva indicate that there is a need for large-scale expansion of NK cells for cell therapy and Sun’s culture medium has the advantage of including a non-ionic surfactant which will protect the NK cells from shear stress which Alici indicate they are vulnerable to. One of ordinary skill in the art would have had a reasonable expectation of success in expanding NK cells in larger volumes of at least 2 liters because Lapteva teach that there are large bioreactors that hold more than 2 liters of culture medium which would allow increased numbers of NK cells.
Therefore the combined teachings of Sun et al, Liu et al, Alici and Lapteva et al render obvious Applicant’s invention as claimed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (CN 107574890A-previously cited) in view of Liu et al (US 2005/0153419-from IDS filed 02/22/2021) and Alici (US 2012/0258085) as applied to claims 1-3 and 5-11 above and further in view of Campbell et al (US 7,618,817).
Regarding claim 12, Sun, Liu and Alici  do not describe wherein the NK-92 cells comprise a cytokine, Fc Receptor, chimeric antigen receptor or combination thereof.
Alici teach that in order to kill a desired cell type that NK cells need to be activated and thus must receive an activating signal which can come in a variety of forms, the most important of which are cytokines, Fc-receptors, activating and inhibitory receptors (page 2 para 38).
Campbell teach that it is beneficial to modify NK-92 cells to express a Fc receptor or a cytokine for therapeutic and related purposes (column 3 lines 13-51).
Therefore one of ordinary skill in the art would have been motivated to modify the NK-92 cells cultured in Sun’s culture medium so that they express a Fc receptor or a cytokine because Alici and Campbell suggest that their will provide beneficial effects for therapeutic purposes. One of ordinary skill in the art would have had a reasonable expectation of success because Campbell described methods for modifying NK-92 cells to include expression of a Fc receptor or a cytokine.
Therefore the combined teachings of Sun et al, Liu et al, Alici and Campbell et al render obvious Applicant’s invention as claimed.


Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632